As filed with the Securities and Exchange Commission on October 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2012 Date of reporting period:August 31, 2012 Item 1. Schedules of Investments. WBI Absolute Return Balanced Fund Schedule of Investments August 31, 2012 (Unaudited) Shares COMMON STOCKS - 43.89% Value Beverage and Tobacco Product Manufacturing - 3.19% PepsiCo, Inc. $ Chemical Manufacturing - 2.27% Huntsman Corp. Computer and Electronic Product Manufacturing - 1.83% Harris Corp. Credit Intermediation and Related Activities - 12.73% Bank of New York Mellon Corp. JPMorgan Chase & Co. PNC Financial Services Group, Inc. Toronto-Dominion Bank (a) Wells Fargo & Co. Electrical Equipment, Appliance, and Component - 3.14% Emerson Elecric Co. Food and Beverage Stores - 2.12% Safeway, Inc. Machinery Manufacturing - 5.27% Caterpillar, Inc. Illinois Tool Works, Inc. Miscellaneous Manufacturing - 4.33% Coach, Inc. Rockwell Automation, Inc. Oil and Gas Extraction - 0.93% Cenovus Energy, Inc. (a) Petroleum and Coal Products Manufacturing - 2.30% Royal Dutch Shell PLC - ADR Rental and Leasing Services - 0.96% Ryder System, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.25% Invesco Ltd. (a) Waddell & Reed Financial, Inc. - Class A Transportation Equipment Manufacturing - 1.57% Johnson Controls, Inc. TOTAL COMMON STOCKS (Cost $16,285,656) EXCHANGE-TRADED FUNDS - 28.40% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays 20+ Year Treasury Bond Fund iShares Floating Rate Note ETF iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares S&P U.S. Preferred Stock Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $10,866,334) Principal Amount CORPORATE BONDS - 22.19% Aerospace Product and Parts Manufacturing - 1.02% Lockheed Martin Corp. $ 4.25%, 11/15/2019 Agencies, Brokerages, and Other Insurance Related Activities - 0.38% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.39% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Building Equipment Contractors - 0.91% Omnicom Group, Inc. 4.45%, 8/15/2020 Communications Equipment Manufacturing - 0.25% Harris Corp. 5.00%, 10/1/2015 Computer and Peripheral Equipment Manufacturing - 2.16% Dell, Inc. 4.625%, 4/1/2021 Hewlett-Packard Co. 4.30%, 6/1/2021 Depository Credit Intermediation - 1.08% Citigroup, Inc. 5.125%, 5/5/2014 Wells Fargo & Co. 5.00%, 11/15/2014 Electric Power Generation, Transmission and Distribution - 1.49% Exelon Generation Co., LLC 5.20%, 10/1/2019 PSEG Power LLC 4.15%, 9/15/2021 Health and Personal Care Stores - 0.40% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers - 2.02% MetLife, Inc. 4.75%, 2/8/2021 WellPoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.04% Tyco International Finance 3.375%, 10/15/2015 Management of Companies and Enterprises - 0.70% JPMorgan Chase & Co. 2.60%, 1/15/2016 Medical Equipment and Supplies Manufacturing - 0.26% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Motion Picture and Video Industries - 1.80% Time Warner, Inc. 4.00%, 1/15/2022 Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.54% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 1.51% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.625%, 5/1/2018 5.55%, 10/15/2020 5.15%, 6/15/2023 Nonmetallic Mineral Mining and Quarrying - 0.42% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Pharmaceutical and Medicine Manufacturing - 2.09% Amgen, Inc. 2.125%, 5/15/2017 Celgene Corp. 3.25%, 8/15/2022 Pipeline Transportation of Natural Gas - 0.73% Kinder Morgan Energy Partners 4.15%, 3/1/2022 Securities and Commodity Contracts Intermediation and Brokerage - 1.78% Goldman Sachs Group, Inc. 3.625%, 2/7/2016 Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 1.21% Adobe Systems, Inc. 4.75%, 2/1/2020 BMC Software, Inc. 4.25%, 2/15/2022 Wired Telecommunications Carriers - 1.01% AT&T, Inc. 4.45%, 5/15/2021 TOTAL CORPORATE BONDS (Cost $8,527,021) Shares SHORT-TERM INVESTMENTS - 4.00% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $1,570,141) TOTAL INVESTMENTS IN SECURITIES (Cost $37,249,152) - 98.48% Other Assets in Excess of Liabilities - 1.52% NET ASSETS - 100.00% $ ADR American Depositary Receipt ETF Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of August 31, 2012. WBI Absolute Return Dividend Growth Fund Schedule of Investments August 31, 2012 (Unaudited) Shares COMMON STOCKS - 94.94% Value Administrative and Support Services - 2.65% Robert Half International, Inc. $ Amusement, Gambling, and Recreation Industries - 2.67% Las Vegas Sands Corp. Beverage and Tobacco Product Manufacturing - 3.99% PepsiCo, Inc. Chemical Manufacturing - 3.85% E. I. du Pont de Nemours & Co. Computer and Electronic Product Manufacturing - 8.37% Cisco Systems, Inc. QUALCOMM, Inc. Credit Intermediation and Related Activities - 15.14% Associated Banc-Corp. Bank Of New York Mellon Corp. East West Bancorp, Inc. Huntington Bancshares, Inc. JPMorgan Chase & Co. Trustmark Corp. Electrical Equipment, Appliance, and Component - 2.90% Emerson Electric Co. Fabricated Metal Product Manufacturing - 7.22% Parker Hannifin Corp. Sturm Ruger & Co., Inc. Kaydon Corp. Food and Beverage Stores - 4.04% Safeway, Inc. Machinery Manufacturing - 9.96% Deere & Co. Caterpillar, Inc. Illinois Tool Works, Inc. Kennametal, Inc. Merchant Wholesalers, Durable Goods - 1.01% Applied Industrial Technologies, Inc. Miscellaneous Manufacturing - 1.76% Rockwell Automation, Inc. Motion Picture and Sound Recording Industries - 2.00% Cinemark Holdings, Inc. Oil and Gas Extraction - 2.40% Cenovus Energy, Inc. (a) Petroleum and Coal Products Manufacturing - 12.66% Chevron Corp. Exxon Mobil Corp. Royal Dutch Shell PLC - ADR Printing and Related Support Activities - 1.30% Deluxe Corp. Professional, Scientific, and Technical Services - 4.08% Accenture PLC - Class A (a) Publishing Industries (Except Internet) - 4.47% Microsoft Corp. Scholastic Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.33% Evercore Partners, Inc. - Class A Invesco Ltd. (a) MarketAxess Holdings, Inc. Transportation Equipment Manufacturing - 1.14% Thor Industries, Inc. TOTAL COMMON STOCKS (Cost $25,704,246) SHORT-TERM INVESTMENTS - 0.09% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $26,210) TOTAL INVESTMENTS IN SECURITIES (Cost $25,730,456) - 95.03% Other Assets in Excess of Liabilities - 4.97% NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of August 31, 2012. WBI Funds Notes to the Schedule of Investments August 31, 2012 (Unaudited) Note 1 – Securities Valuation The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, Funds' administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of August 31, 2012: WBI Absolute Return Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
